  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )          CRIMINAL ACTION NO.
      v.                              )             2:18cr109-MHT
                                      )                  (WO)
ANTONIO OSCAR TATUM                   )

                           OPINION AND ORDER

      This    case    is    before    the       court   on    the       question

whether      defendant      Antonio        Oscar     Tatum    is        mentally

competent to stand trial.             The government’s and Tatum’s

experts      disagreed      about    whether       Tatum     is       competent.

Tatum’s      expert    reported       in     May     2018    that       he     was

incompetent,         but     offered       no      opinion        about        his

competency as of December 21, 2018, when the court held

the   competency       hearing.            By    contrast,        a     forensic

psychologist     for       the   Bureau     of     Prisons    (BOP)       opined

both in a September 2018 report and at the December 21

hearing that Tatum is competent to proceed.                             For the

reasons      outlined        below,       the      court     finds        by     a

preponderance of the evidence that Tatum is competent

to stand trial.
                                  I.     BACKGROUND

      In March 2018, Tatum was indicted on one count of

theft of a firearm from a federal firearms licensee, in

violation of 18 U.S.C. § 922(u), and one count of being

a felon in possession of a firearm, in violation of 18

U.S.C.     § 922(g)(1).            The    government          alleges         that      he

stole      four    rifles        from     a    gun     shop       in       Montgomery,

Alabama.

      On    May     8,     2018,       Tatum     filed       a    motion         for     a

competency          hearing,           which      attached             a     forensic

psychological        evaluation           by     Dr.    David          C.    Ghostley

addressing        Tatum’s        competency       to    stand          trial.          See

Ghostley Report (doc. no. 36-2).                         As detailed below,

Dr.     Ghostley         found     that        Tatum    was       not        currently

competent to stand trial and would require an estimated

three      months     to    “stabiliz[e].”                  Id.    at       5.         The

government         subsequently               filed     a        motion          for    a

mental-health        evaluation          and     treatment,            in    which     it

requested that the court enter an order finding Tatum

                                          2
incompetent,       and        remove   him     to      BOP        custody    for

restoration,      and     to     determine        whether     there       was    a

substantial probability that he would attain capacity.

See   Government       Motion     (doc.      no.    45)      at    1-2.     The

magistrate judge granted the government’s motion to the

extent that he committed Tatum to BOP custody “for a

psychiatric        and/or        psychological            examination           to

determine his competency” as well as whether he was

insane at the time of the alleged offense.                          Commitment

Order (doc. no. 48).              On September 7, 2018, the BOP

filed    a    forensic        evaluation     by     Dr.    Jessica        Micono

concluding that Tatum was currently competent to stand

trial.       See BOP Report (doc. no. 55) at 19.

      On December 21, 2018, this court held a competency

hearing,       where     it    heard       testimony      from       both    Dr.

Ghostley and Dr. Micono.



                               II. DISCUSSION

      A defendant is not fit to stand trial if he is

                                       3
“presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that

he is unable to understand the nature and consequences

of the proceedings against him or to assist properly in

his defense.”           18 U.S.C. § 4241(d).                 Courts apply a

two-part test to determine competency.                            See Bundy v.

Dugger, 850 F.2d 1402, 1408 (11th Cir. 1988).                            First

the district court determines whether “the defendant

suffer[s]       from    a     clinically            recognized    disorder[].”

Id.      If he does, the court then determines whether

“that    disorder        render[s]            the    defendant     incompetent

under”    the    test        for    incompetency        established     by   the

Supreme Court in Dusky v. United States, 362 U.S. 402,

402   (1960).          Id.         The   Dusky      test   asks    whether   the

defendant “has sufficient present ability to consult

with his lawyer with a reasonable degree of rational

understanding--and whether he has a rational as well as

factual understanding of the proceedings against him.”

362 U.S. at 402.

                                          4
    The   law     is      unsettled     on   which    party   bears    the

burden of proof as to competency.               See United States v.

Merriweather, 921 F. Supp. 2d 1265, 1290 (N.D. Ala.

2013) (Proctor, J.) (stating that § 4241 “is silent on

this point, noting only that the court must find by a

preponderance        of    the   evidence      that   a   defendant     is

incompetent to stand trial”).                Nonetheless, this “court

need not resolve” this open question, “for the outcome

here would be the same regardless”: Tatum is competent

to proceed.     United States v. Brooks, 2010 WL 5169074,

at *2 (M.D. Ala. Dec. 14, 2010) (Thompson, J.).




                A.        Clinically Recognized Disorder

    The experts provided conflicting diagnoses as to

whether   Tatum      suffers     from    a    “clinically     recognized

disorder,” the first prong of the two-part competency

assessment.       Bundy, 850 F.2d at 1408.                Dr. Ghostley,

Tatum’s   expert,         reported    that    Tatum   “presented      with

significant signs and symptoms of mental illness” and
                          5
noted    a     “diagnostic          impression”      of     schizophrenia,

paranoid type, and unspecified mood disorder.                       Ghostley

Report    (doc.       no.     36-2)    at    4.      Dr.    Ghostley      also

reported       several         prior        mental-health       diagnoses.

Specifically, when admitted to Crossbridge Behavioral

Health    in     2014,      Tatum     was    diagnosed      with    paranoid

schizophrenia         and   anxiety;        in   February   2018,    he    was

again    admitted        to    Crossbridge         and     diagnosed      with

antisocial       personality          disorder,      bipolar       disorder,

longstanding           depression,           and      impulse        control

personality disorder with paranoid delusions; and, in

March    2018,    a    clinician       at    Montgomery     Mental     Health

diagnosed him with schizophrenia, paranoid type.                           See

id. at 3.

    On the other hand, Dr. Micono, the BOP evaluator,

gave Tatum a DSM-5 diagnosis of “malingering,” meaning

that he was intentionally producing false or grossly

exaggerated psychological symptoms.                      BOP Report (doc.

no. 55) at 14.              She further found that it was not

                                       6
appropriate       to    diagnose          Tatum   with       a    “psychotic

disorder, such as Schizophrenia.”                   Id. at 17.          While

Dr. Micono found some evidence for consideration of a

diagnosis of antisocial personality disorder, it was

not     enough    evidence      to        confirm       or   exclude       the

diagnosis.       Id. at 15-16.        Even if Tatum were diagnosed

with     antisocial      personality          disorder,          Dr.   Micono

reported, the diagnosis would not impact his competency

to proceed.      Id. at 16.

       Ultimately,     the    court       need    not    resolve       whether

Tatum suffers from a “clinically recognized disorder,”

because the court finds that he is competent under the

second prong of the competency test, see Bundy, 850

F.2d at 1408, that is, the standard for competency set

forth in Dusky, 362 U.S. at 402.



                         B.   The Dusky Standard

       The second prong of the competency test is whether

the     defendant      “has   sufficient          present        ability   to

                                      7
consult with his lawyer with a reasonable degree of

rational understanding--and whether he has a rational

as   well   as   factual    understanding   of   the   proceedings

against him.”         Dusky, 362 U.S. at 402.      Dr. Ghostley’s

basis for finding Tatum incompetent was that he was

unable to assist his lawyer “with a reasonable degree

of rational understanding due to his delusional system

complicated      by     noncompliance   with     his   psychiatric

medication.”      Ghostley Report (doc. no. 36-2) at 5.*

The key reported delusional belief was that the “State”

had put a chip in Tatum’s brain and was controlling his

thoughts and actions.         See id. at 2.       Dr. Micono, by

contrast, concluded that Tatum is malingering and is

not actually delusional.



    *    The report also describes the impact of Tatum’s
delusional beliefs as follows: “his delusional beliefs
are presently interfering with his choice of a viable
legal strategy as well as his ability to testify
relevantly.   Additionally, his delusional thinking is
likely    to   cause   significant   problems   in   his
relationship with his attorney.” Ghostley Report (doc.
no 36-2) at 5.
                            8
       Accordingly,     the     parties’      dispute       concerning      the

second    prong    of    the    competency          test    boils   down    to

whether Tatum has delusional beliefs that preclude him

from    consulting      with     his       lawyer    with     a   reasonable

degree of rational understanding.                     After considering

the expert reports and testimony, the court concludes

that he does not have such delusional beliefs.

       Dr. Micono provided several compelling reasons to

conclude that Tatum was malingering and does not in

fact hold delusional beliefs concerning a computer chip

in his brain.        To start, Tatum’s “statements were not

consistent with delusional ideation.”                      BOP Report (doc.

no. 55) at 19.          As Dr. Micono explained, people with

authentic     delusional         beliefs           have     no    difficulty

describing     their        delusions         to     others       and     their

delusional     beliefs         tend    to     be     “extremely         rigid,”

meaning     that     they       will       “dismiss        any    alterative

explanations,           possibilities,              or        contradictory

information.”      Id.      Yet, according to Dr. Micono, Tatum

                                       9
was unable to provide details regarding his beliefs,

rarely brought up his belief about the computer chip,

and    was    open     to    alternative          explanations          for    his

experience.       See id.         Dr. Micono testified that Tatum’s

description of his delusional beliefs changed over the

course of his evaluation at the BOP, demonstrating that

they     lacked      rigidity.            She    also    highlighted          that

Tatum’s claim that he has had the computer chip belief

since he was a child was highly unlikely, given in part

that the onset of psychotic symptoms such as delusions

during childhood is extremely rare.                     See id. at 15.

       Additionally,        while       some    level    of       impairment   in

functioning       would     be    expected       from    a    person     holding

delusional      beliefs,         Tatum     displayed         no    difficulties

with daily functioning and “no significant distress”

related to his reported beliefs.                  Id. at 14-15.

       Finally, at the BOP, Tatum was administered several

formal       assessments          to     evaluate       his       psychological

functioning       and       the        credibility      of        his   reports,

                                         10
including      the     Reliable       Digit    Span,   the     Structured

Inventory      of    Malingered        Symptomatology        (SIMS),    the

Minnesota      Multiphasic         Personality      Inventory,     Second

Edition,       Restructured        Format     (MMPI-2-RF),      and     the

Miller Forensic Assessment of Symptoms Test (M-FAST).

The     results      for     all      the     assessments      “indicated

exaggeration           of       psychological          symptoms,          a

noncooperative approach, or poor effort.”                 Id. at 15.

      As Dr. Micono testified, the discrepancies between

her report and Dr. Ghostley’s can be explained by the

fact that Dr. Ghostley did not benefit from a longer

period of evaluation.              Whereas Dr. Ghostley evaluated

Tatum on one occasion, on April 24, 2018, Dr. Micono

testified that she met with Tatum on six occasions,

totaling    more     than    four     hours    of   face-to-face       time,

during the nearly 50 days he was at the BOP facility.

According      to    Dr.    Micono,    mental-health      symptoms      are

more difficult to feign over an extended period; also,

Tatum    may    have    even   been        experiencing   the    residual

                                      11
effects of synthetic marijuana use when Dr. Ghostley

evaluated him.          The court is persuaded that, in the

circumstances          here,         Dr.      Micono’s       longitudinal

evaluation allowed her to produce a better-informed and

more accurate opinion about Tatum’s competency.                        See

United States v. Perkins, 2018 WL 5300388, at *1 (M.D.

Ala. Oct. 25, 2018) (Thompson, J.) (finding that an

inpatient, longitudinal study will “likely allow the

examiner   to     reach        a     firmer    conclusion”     regarding

defendant Perkins’s competency).

      Crucially, Dr. Ghostley testified that he had no

criticisms of Dr. Micono’s report.                   Furthermore, unlike

Dr.   Micono,    Dr.    Ghostley       said    he    could   not   testify

whether,    as         of      the     day      of     the     competency

hearing--nearly eight months after he evaluated Tatum--

he was competent to stand trial.                    That Tatum’s expert

neither criticized Dr. Micono’s report nor offered an

opinion about Tatum’s competency as of the day of the

hearing provides further support to find him competent.

                                      12
    In sum, based on the expert reports and testimony,

the court concludes that Tatum “has sufficient present

ability to consult with his lawyer with a reasonable

degree      of     rational          understanding--and ... has            a

rational     as    well    as     factual     understanding       of     the

proceedings against him.”             Dusky, 362 U.S. at 402.


                                     ***

    Accordingly,          it    is    ORDERED      and   DECLARED       that

defendant    Antonio      Oscar      Tatum   is    competent    to     stand

trial, that is, that he is not “presently suffering

from a mental disease or defect rendering him mentally

incompetent       to    the     extent      that   he    is    unable    to

understand        the     nature      and     consequences       of     the

proceedings against him or to assist properly in his

defense.”     18 U.S.C. § 4241(d).

    DONE, this the 4th day of January, 2019.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
